IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: A.H., A MINOR        : No. 571 MAL 2019
                                         :
                                         :
PETITION OF: J.K., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.